Exhibit 10(e)-6

 

TCF CHIEF EXECUTIVE OFFICER

EMPLOYMENT AGREEMENT

 

THIS AGREEMENT, made and entered into as of January 1, 2008 between TCF
FINANCIAL CORPORATION, a Delaware corporation (the “Company”), and Lynn A.
Nagorske, Chief Executive Officer, (the “Executive”) as amendment and
restatement of the prior agreement dated January 1, 2006.

 

R E C I T A L S :

 

WHEREAS, the Company and Executive have previously executed an agreement (the
“Prior Agreement”);

 

WHEREAS, the Executive and the Company are contemporaneously with the execution
and delivery of this Agreement entering into a new Change in Control Agreement
(the “CIC Agreement”);

 

WHEREAS, as a result of the enactment of Internal Revenue Code (“IRC”) § 409A,
the Company and the Executive desire to amend the Agreement in order to insure
that payments under this Agreement qualify for the Short Term Deferral and/or
the Separation Pay Plan exception outlined in Treas. Reg. § 1.409A-1(b)(4) and §
1.409A-1(b)(9), respectively, or are “permissible payments” under Treas. Reg. §
1.409A-3, and

 

NOW, THEREFORE, in consideration of the mutual promises and agreements set forth
herein and in the CIC Agreement, the parties hereby agree as follows:

 

1.             Employment   and   Duties.      The  parties  hereby  agree 
that,   during   the   term  of  this  Agreement  as  set  forth  in  paragraph 
2  below,   the  Executive  shall  be  employed  as  Chief  Executive  Officer 
of  the  Company  with  overall  charge  and  responsibility  for  the 
business  and  affairs  of  the  Company  and  the  Executive’s  powers and 
authority  shall  be  superior  to  those  of  any  other  officer  or 
employee  of  the  Company  or  its  subsidiaries.    If  elected,  Executive 
also  agrees  to  serve  as  Chairman  of the  Board  of  Directors  of  the 
Company.    In  discharging  such  duties  and  responsibilities, the 
Executive  may  also  serve  as  an  executive  officer  and/or director of any
direct or indirect subsidiary of the Company (collectively the “TCF
Subsidiaries”).  During the term of this Agreement, the Executive shall apply on
a full-time basis (allowing for usual vacations and sick leave) all of his skill
and experience to the performance of his duties in his positions with the
Company and the TCF Subsidiaries.  It is understood that the Executive may have
other business investments and participate in other business ventures which may,
from time to time, require minor portions of his time, but which shall not
interfere or be inconsistent with his duties under this Agreement.  The
Executive shall perform his duties at the Company’s principal executive offices
in Wayzata, Minnesota or at such other location as may be mutually agreed upon
by the Executive and the Company; provided that the Executive shall travel to
other

 

1


 

locations at such times as may be necessary for the performance of his duties
under this Agreement.

 

2.             Term of Employment.  Unless sooner terminated as provided in
paragraph 4 below, the term of this Agreement shall commence on the date hereof
and shall continue through December 31, 2008; provided that the term shall be
automatically extended for one year on each January 1st commencing January 1,
2009 unless either party gives written notice of non-renewal to the other six
months prior to the date on which the automatic extension would be effective.

 

3.             Compensation and Benefits.  During the term of this Agreement,
the Executive shall be entitled to the following compensation and benefits:

 

(a)           Base Salary.  As compensation for the Executive’s services, the
Executive shall be paid a base salary at a minimum annual rate of $700,000
payable in accordance with the Company’s customary payroll policy, which salary
shall be reviewed and may be increased from time to time at the discretion of
the Board of Directors (the “Base Salary”); provided that the amount of the Base
Salary shall not be reduced after it has been increased by the Board of
Directors without the Executive’s written consent.

 

(b)           Bonus.  The Executive shall, in addition to the Base Salary, also
be entitled to an annual bonus opportunity (the “Annual Bonus”) based on the
achievement by the Company of performance goals established by the Compensation
Committee of the Company’s Board of Directors.  Payment of Annual Bonuses shall
be made promptly but no later than 2 ½ months after the end of the calendar year
which bonus was earned.

 

(c)           Stock Incentives.  The Executive shall be eligible to receive
stock options, restricted stock and stock appreciation rights under any stock
based plan from time to time adopted by the Company (the “Stock Plans”), at
least on the same basis as other executive officers of the Company as from time
to time determined by the Board of Directors or Compensation Committee of the
Company.

 

(d)           Reimbursement of Expenses.  The Company shall reimburse the
Executive for all business expenses properly documented, including without
limitation, the Executive’s legal fees incurred in the preparation of this
Agreement.  Any such payments shall be made no later than 2 ½ months after the
end of the calendar year in which the expense was incurred.

 

(e)           Automobile.  The Company shall provide to Executive, in accordance
with the Company’s practice from time to time for senior executives, with the
use of a full-size automobile and all related expenses associated therewith.

 

(f)            Other Benefits.  The Executive shall be entitled to participate
and shall be included in any employee benefit plan, pension plan, supplemental
employee retirement plan, fringe benefit programs or similar plan of the Company
now existing or established hereafter to the extent that he is eligible under
the general provisions thereof.

 

2


 

(g)           Perquisites.  The Executive shall be entitled to such perquisites
as are approved annually by the Compensation Committee of the Board of
Directors.  Payment of perquisites, if any, shall be made no later than 2 ½
months after the end of the calendar year in which the Executive was entitled to
such payments.

 

(h)           Return of Compensation under Section 304 of the Sarbanes-Oxley
Act.  Notwithstanding anything in this Agreement to the contrary, in the event
of a restatement of financial results by the Company, the Audit Committee of the
Board of Directors shall determine (after reasonable notice to the Executive and
an opportunity for the Executive, together with his legal counsel, to be heard
before the Audit Committee) whether or not repayment of any compensation is
required under Section 304 of the Sarbanes-Oxley Act.  If the Audit Committee
determines that such repayment is required, the Committee shall make a demand
for repayment by Executive of any bonus or other incentive-based or equity-based
compensation, and any profits realized from the sale of TCF stock or other TCF
securities, which are required to be returned to the Company as a result of
Section 304 of the Sarbanes-Oxley Act.  Executive shall promptly tender such
repayment unless he disputes the findings of the Audit Committee, in which case
the parties shall submit the dispute to arbitration as provided in paragraph 7
of this Agreement.

 

4.             Termination of Employment.

 

(a)           Death, or Disability, Retirement or Voluntary Resignation.  In the
event of the Executive’s death, or disability as defined in the Company’s long
term disability plan then in effect, or retirement (termination by Executive
which the Compensation Committee determines is a retirement) the employment of
the Executive hereunder shall terminate and the Company’s obligation to make
further Base Salary and Annual Bonus (to the extent not yet earned) payments
hereunder shall thereupon terminate as of the end of the month in which such
death or disability occurs.  In the event of Executive’s termination of
employment without Good Reason other than a retirement (“Voluntary Resignation”)
the Company shall have no obligation to pay Base Salary (other than through
Executive’s last day of employment) and no obligation to pay any Annual Bonus
after the Executive’s employment termination date.  The Executive’s (and his
beneficiaries’) rights to other compensation and benefits shall be determined
under the Company’s benefit plans and policies applicable to Company executives
then in effect.

 

(b)           Termination for Cause by the Company.  By following the procedure
set forth in paragraph 4(e), the Company shall have the right to terminate the
employment of the Executive for “Cause” in the event the Executive:  (i) has
engaged in willful and recurring misconduct in not following the legitimate
directions of the Board of Directors of the Company after fair warning; (ii) has
been convicted of a felony and all appeals from such conviction have been
exhausted; (iii) has engaged in habitual drunkenness; (iv) has been excessively
absent from work which absence is not related to disability, illness, sick leave
or vacations; or (v) has engaged in continuous conflicts of interest between his
personal interests and the interests of the Company after fair warning.  If the
employment of the Executive is terminated by the Company for Cause, the
Company’s obligation to make further Base Salary and Annual Bonus (to the extent
not yet earned) payments hereunder shall thereupon terminate, except the
Executive shall receive the Base Salary through the end of the month during
which such a termination occurs.  The

 

3


 

Executive’s rights to other compensation and benefits shall be determined under
the Company’s benefit plans and policies applicable to executives of the Company
then in effect.

 

(c)           Termination for Good Reason by the Executive.   By following the
procedure set forth in paragraph 4(e), the Executive shall have the right to
terminate the Executive’s employment with the Company for “Good Reason” in the
event there is: (i) any material diminution in the scope of the Executive’s
authority and responsibility (provided, however, in the event of any illness or
injury which disables the Executive from performing the Executive’s duties, the
Company may reassign the Executive’s duties to one or more other employees until
the Executive is able to perform such duties); (ii) a material diminution in the
Executive’s base compensation (salary, bonus opportunity, benefits or
perquisites); (iii) a material diminution in the authority, duties,
responsibilities of the supervisor to whom the Executive is required to report;
(iv) a material diminution in the budget over which the Executive  retains
authority; (v) a material change in geographic location at which the Executive
must perform the services; (vi) any other action or inaction that constitutes a
material breach by the Company of the Executive’s  employment agreement under
which the Executive provides services.  If the employment of the Executive is
terminated by the Executive for Good Reason before a change in control as
defined in the CIC Agreement (“Change in Control”), the Executive shall be
entitled to the severance benefits set forth in paragraph 4(f) below, provided
that the Executive’s termination results in a complete cessation of services for
the Company.

 

(d)           Termination without Cause.  The Company may terminate the
Executive’s employment without Cause prior to the expiration of the term of this
Agreement.  If the employment of the Executive is terminated by the Company
without Cause prior to the expiration of this Agreement, before a Change in
Control, the Executive shall be entitled to the severance benefits set forth in
paragraph 4(f) below, provided that the Executive’s termination results in a
complete cessation of services for the Company.

 

(e)           Notice and Right to Cure.

 

(i)  Termination by Company for Cause.  If the Company proposes to terminate the
employment of the Executive for Cause under paragraph 4(b), the Company shall
give written notice to the Executive specifying the reasons for such proposed
determination with particularity and specifying a cure the Company deems
appropriate, and, in the case of a termination for Cause under paragraphs
4(b)(i) (including any breach of the provisions of paragraph 5 below), (iii) or
(iv), or (v) the Executive shall have a reasonable opportunity to correct any
curable situation to the reasonable satisfaction of the Board of Directors of
the Company, which period shall be no less than fifteen (15) days from the
Executive’s receipt of the notice of proposed termination.  Notwithstanding the
foregoing, the Executive’s employment shall not be terminated for Cause unless
and until there shall be delivered to the Executive a copy of the resolution
duly adopted by the affirmative vote of not less than the majority of the
members of the Board of Directors of the Company at a meeting called and held
for the purpose (after reasonable notice to the Executive and an opportunity for
the Executive, together with his legal counsel, to be

 

4


 

heard before the Board of Directors) finding that, in the opinion of the
Company’s Board of Directors, the Executive has engaged in conduct justifying a
termination for Cause.

 

(ii)  Termination by Executive for Good Reason.  In the event the Executive
proposes to terminate his employment for Good Reason under paragraph (4)(c)
above, the Executive shall first provide written notice to the Company of the
existence of the condition described as Good Reason in paragraph 4(c) above not
less than 90 days after the initial existence of the condition.  The Company
will have an opportunity to correct any curable situation to the reasonable
satisfaction of the Executive within the period of time specified in the notice
which shall not be less than thirty (30) days.  If such correction is not so
made or the circumstances or situation is such that it is not curable, the
Executive may, within thirty (30) days after the expiration of the time so fixed
within which to correct such situation (but not more than two years after the
initial existence of the Good Reason), give written notice to the Company that
his employment is terminated for Good Reason effective forthwith.

 

(f)            Severance Benefits.  If the Executive is entitled to severance
benefits under this paragraph 4(f) pursuant to paragraph 4(c) or (d), the
Executive shall be provided with the following benefits:

 

(i)            Base Salary and Annual Bonus.  The Company shall pay the
Executive, no later than 30 days after Executive’s termination of employment, in
a single sum, an amount equal to three times the sum of (x) the Executive’s
annual salary at the time of termination of employment; and (y) the average
Annual Bonus paid or payable to Executive in respect of the three calendar years
immediately preceding the year in which termination of employment occurs.  In
the event Executive’s termination occurs after the end of a calendar year, but
before a bonus earned in that calendar year has been paid, the Company shall pay
such bonus to Executive in addition to the amount otherwise payable under this
paragraph (i) promptly but no later than 2 ½ months after the end of the
calendar year in which bonus was earned.

 

(ii)           Medical and Other Benefits Continuation.  Executive shall be
entitled to continuation of Company medical coverage for the full period
provided under the Consolidated Omnibus Budget Reconciliation Act of 1985
(“COBRA”) at Company expense. If eligible, Executive shall participate in
retiree medical coverage of the Company on the same terms and conditions as
apply to TCF employees generally.  Executive shall also be entitled to
continuation of all other benefits after employment termination as provided by
the benefit plans or by law; provided that, if Executive obtains new employment
with comparable benefits during the applicable continuation period, all
entitlements under this paragraph shall cease.  Nothing in this paragraph shall
be construed as providing Executive with coverage under any plan of Employer to
which Executive would not otherwise be entitled and in the event any coverage is
unavailable, e.g. if Executive is uninsurable, Employer’s obligations under this
paragraph may be satisfied by paying to the Executive the cost of such coverage
if it were available, as determined in good faith by the Company.

 

5


 

(iii)          Stock Incentives.  Executive shall be entitled to such vesting or
other benefits as are provided by the award agreement pertaining thereto.

 

(g)           Benefits in Lieu of Severance Pay Policy.  The severance benefits
provided for in this paragraph 4 are in lieu of any benefits that would
otherwise be provided to the Executive under the Company’s severance pay policy
and the Executive shall not be entitled to any benefits under the Company’s
severance pay policy.

 

(h)           No Funding of Severance.  Nothing contained in this Agreement or
otherwise shall require the Company to segregate, earmark or otherwise set aside
any funds or other assets to provide for any payments required to be made under
this paragraph 4 and the rights of the Executive to the severance benefits
hereunder shall be solely those of a general, unsecured creditor of the
Company.  However, the Company may, in its discretion, deposit cash or property,
or a combination of both, equal in value to all or a portion of the amounts
anticipated to be payable hereunder into a trust, the assets of which are to be
distributed at such times as determined by the trustee of such trust; provided
that such assets shall be subject at all times to the rights of the Company’s
general creditors.

 

(i)            Termination after Change in Control.  Upon or within six months
before or twenty-four months after a Change in Control, if the employment of the
Executive ends under circumstances entitling Executive to benefits or payments
under the CIC Agreement, the Executive shall be entitled to the greater of the
benefits provided under the CIC Agreement and the benefits provided by this
Agreement, but in no event shall there be double payment under the CIC Agreement
and this Agreement.

 

(j)            Section 409A of the Internal Revenue Code.  The arrangements
described in this Agreement are intended to be either exempt from or to
constitute permissible payments under IRC § 409A and the regulations thereunder.

 

5.             Covenant Not to Compete; Non-Solicitation Covenant.

 

(a)           Covenant Not to Compete. While Executive is actively employed by
the Company and, in the event of a termination of employment other than (i) a
termination by the Company without Cause, (ii) a termination by the Executive
for Good Reason or (iii) a termination for any reason within 6 months before or
24 months after a Change in Control, for a period of one year after such
termination of the Executive’s employment, the Executive agrees that he will not
directly or indirectly substantially compete with the Company or the TCF
Subsidiaries.  The Executive shall be deemed to be substantially competing with
the Company and the TCF Subsidiaries if, without the prior written approval of
the Board of Directors of the Company, he becomes an officer, employee, agent,
partner, director or owner of a ten (10) percent or greater equity interest of
any company (or its affiliated companies) which engages in any types of business
in which the Company or the TCF Subsidiaries are engaged at the time of
employment termination and such competing entity operates within a 50 mile
radius of any location operated by the Company or any TCF Subsidiary.

 

6


 

(b)           Non-Solicitation Covenant.  While the Executive is actively
employed with the Company and, in the event of a termination of employment by
the Company or the Executive for any reason prior to a Change in Control, for a
period of one year after the Executive’s termination of employment, the
Executive agrees that, except with the prior written permission of the Board of
Directors of the Company, he will not offer to hire, entice away, or in any
manner attempt to persuade any officer, employee, or agent of the Company or any
of the TCF subsidiaries to discontinue his or her relationship with the Company
or any of the TCF Subsidiaries nor will he directly or indirectly solicit,
divert, take away or attempt to solicit any business of the Company or any of
its subsidiaries as to which Executive has acquired any knowledge during the
term of his employment with the Company.

 

(c)           Remedies.  If the Executive commits a breach, or threatens to
commit a breach, of any of the provisions of this paragraph 5, the Company shall
have the following rights and remedies, in addition to any rights and remedies
otherwise available at law or equity after the Company has notified the
Executive of the specific conduct or threatened conflict which it deems in
violation of this paragraph 5 and given the Executive a reasonable opportunity
to cease and desist:

 

(i)            The right and remedy to have the provisions of this paragraph 5
specifically enforced by any court having equity jurisdiction, it being
acknowledged and agreed by the Executive that any such breach or threatened
breach will cause irreparable injury to the Company and the TCF Subsidiaries and
that money damages will not provide an adequate remedy to the Company and the
TCF Subsidiaries; and

 

(ii)           The right and remedy to require the Executive to account for and
pay over to the Company all compensation, profits, monies, accruals, increments,
or other benefits, other than those payable under this Agreement, derived or
received by the Executive or the enterprise in competition with the Company or
any of the TCF Subsidiaries as the result of any transactions constituting a
breach of any part of this paragraph 5, and Executive agrees to account for and
pay over to the Company such amounts promptly upon demand therefore.

 

6.             Beneficiaries.  In the event of the Executive’s death after his
termination of employment, any amount or benefit payable or distributable to him
pursuant to this Agreement shall be paid to the beneficiary designated by the
Executive for such purpose in the last written instrument received by the
Company prior to the Executive’s death, if any, or, if no beneficiary has been
designated, to the Executive’s estate, but such designation shall not be deemed
to supersede any beneficiary designation under any benefit plan of the Company. 
Whenever this Agreement provides for the written designation of a beneficiary or
beneficiaries of the Executive, the Executive shall have the right to revoke
such designation and to redesignate a beneficiary or beneficiaries by written
notice to either the Company to such effect, except to the extent, if any
restricted by law.

 

7.             Rights in the Event of Dispute.  In the event of a dispute
between the Company and the Executive regarding his employment or this
Agreement, it is the intention of this Agreement that the dispute shall be
resolved as expeditiously as possible, consistent with fairness

 

7


 

to both sides, and that during pendency of the dispute the Executive and the
Company shall be on equal footing, as follows:

 

(a)           Arbitration.  Any claim or dispute relating to the Executive’s
employment or terms and performance of this Agreement, shall be resolved by
binding private arbitration before three arbitrators and any award rendered by
any arbitration panel, or a majority thereof, may be filed and a judgment
obtained in any court having jurisdiction over the parties unless the relief
granted in the award is delivered within ten (10) days of the award.  Either
party may request arbitration by written notice to the other party.  Within
thirty (30) days of receipt of such notice by the opposing party, each party
shall appoint a disinterested arbitrator and the two arbitrators selected
thereby shall appoint a third neutral arbitrator; in the event the two
arbitrators cannot agree upon the third arbitrator within ten (10) days after
their appointment, then the neutral arbitrator shall be appointed by the Chief
Judge of Hennepin County (Minnesota) District Court.  Any arbitration proceeding
conducted hereunder shall be in the City of Minneapolis and shall follow the
procedures set forth in the Rules of Commercial Arbitration of the American
Arbitration Association, and both sides shall cooperate in as expeditious a
resolution of the proceeding as is reasonable under the circumstances.  The
arbitration panel shall have the power to enter any relief it deems fair and
just on any claim, including interim and final equitable relief, along with any
procedural order that is reasonable under the circumstances.

 

(b)           Expenses of Prosecution/Defense of Claim.  During the pendency of
a dispute between the Company and the Executive relating to the Executive’s
employment or the terms or performance under this Agreement, the Company shall
promptly pay the Executive’s reasonable expenses of representation upon delivery
of periodic billings for same, provided that (i) Executive (or a person claiming
on his behalf) shall promptly repay all amounts paid hereunder at the conclusion
of the dispute if the resolution thereof includes a finding that the Executive
did not act in good faith in the matter in dispute or in the dispute proceeding
itself, and (ii) no claim for expenses of representation shall be submitted by
the Executive or any person acting on his behalf unless made in writing to the
Board of Directors within 90 days after receipt of billing for such
representation.  Any such payment shall be made promptly, and in any event no
later than the end of the calendar year following the year in which the expense
was incurred.

 

8.             No Obligation to Mitigate Damages.  In the event the Executive
becomes eligible to receive compensation or benefits subsequent to the
termination of his employment under this Agreement, the Executive shall have no
obligation to seek other employment in an effort to mitigate damages.  To the
extent the Executive shall accept other employment after his termination of
employment, the compensation and benefits received from such employment shall
not reduce the compensation and benefits otherwise due under this Agreement,
except as provided in paragraph 4(f)(ii) above.

 

9.             Other Benefits.  The benefits provided under this Agreement
shall, except to the extent otherwise specifically provided herein, be in
addition to, and not in derogation or diminution of, any benefits that Executive
or his beneficiary may be entitled to receive under any other plan or program
now or hereafter maintained by the Company, or its subsidiaries.  The parties
expressly agree that in the event of a Change in Control the Executive shall be
entitled to the greater of the compensation and benefits as set forth in the CIC
Agreement (in lieu of and not

 

8


 

in addition to this Agreement) and the compensation and benefits payable under
this Agreement, and in no event shall there be double payment under the CIC
Agreement and this Agreement.

10.           Successors.  The Company shall require any successor (whether
direct or indirect, by purchase, merger, consolidation, or otherwise) to all or
substantially all of the business and/or assets of the Company, to expressly
assume and agree to perform its obligations under this Agreement in the same
manner and to the same extent that the Company would be required to perform them
if no succession had taken place unless, in the opinion of legal counsel
mutually acceptable to the Company and the Executive, such obligations have been
assumed by the successor as a matter of law.  The Executive’s rights under this
Agreement shall inure to the benefit of, and shall be enforceable by, the
Executive’s legal representative or other successors in interest, but shall not
otherwise be assignable or transferable.

 

11.           Severability.  If any provision of this Agreement or the
application thereof is held invalid or unenforceable, the invalidity or
unenforceability thereof shall not affect any other provisions or applications
of this Agreement which can be given effect without the invalid or unenforceable
provision or application.

 

12.           Survival.  The rights and obligations of the parties pursuant to
this Agreement shall survive the term of Executive’s employment to the extent
that any performance is required hereunder after the expiration or termination
of such term.

 

13.           Notices.  All notices under this Agreement shall be in writing and
shall be deemed effective when delivered in person (in the Company’s case, to
its Secretary) or 48 hours after deposit thereof in the U.S. mails, postage
prepaid, addressed, in the case of the Executive, to his last known address as
carried on the personnel records of the Company and, in the case of the Company,
to the corporate headquarters, attention of the Secretary, or to such other
address as the party to be notified may specify by written notice to the other
party.

 

14.           Other Agreements.  This Agreement supersedes and replaces all
prior agreements or understandings of terms of the Executive’s employment with
the Company, including the Prior Agreements.  Except as specifically provided
herein, this Agreement does not supersede or replace the CIC Agreement or any
agreement between the Company and Executive pursuant to any plans or programs of
the Company, including any stock option agreement, restricted stock agreement or
supplemental retirement agreement.

 

15.           Amendments and Constructions.  This Agreement may only be amended
in a writing signed by the parties hereto.  This Agreement shall be construed
under the laws of the State of Minnesota.  Paragraph headings are for
convenience only and shall not be considered a part of the terms and provisions
of the Agreement.

 

9


 

IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the day
and year first written above.

 

 

 

TCF FINANCIAL CORPORATION

 

 

 

ATTEST:

 

 

 

 

 

 

By:

/s/ Gregory J. Pulles

 

 

 

Gregory J. Pulles

/s/ Neil W. Brown

 

Its:

Vice Chairman, General Counsel

President and Chief Operating Officer

 

and Secretary

 

 

 

 

 

 

 

 

 

WITNESS:

 

 

 

 

 

/s/ Joseph T. Green

 

/s/ Lynn A. Nagorske

 

 

Lynn A. Nagorske

 

10